            Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 1 of 8



 1                                                                 The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

     CEDAR PARK ASSEMBLY OF GOD OF                       NO. 3:19-cv-05181-BHS
 9   KIRKLAND, WASHINGTON,
                                                         DEFENDANTS’ OPPOSITION TO
10                          Plaintiff,                   PLAINTIFF’S MOTION FOR LEAVE TO
                                                         FILE SECOND AMENDED COMPLAINT
11          v.
                                                         NOTED: JULY 19, 2019
12   MYRON “MIKE” KREIDLER, et al.,

                            Defendants.
13

14                                        I.   INTRODUCTION

15          Plaintiff Cedar Park Assembly of God of Kirkland, Washington (Cedar Park) seeks leave

     to file a Second Amended Complaint that (1) modifies two facts that it recognizes were incorrect
16
     in its first two Complaints, and (2) adds a discussion of RCW 48.43.065(3). The Court should
17
     deny the Motion because the proposed amendments are futile.
18
            Cedar Park’s proposed amendments do not change its claims for relief or its theory of
19   the case. The amendments merely conform Cedar Park’s Complaint to the arguments the parties
20   have made on the State of Washington’s Motion to Dismiss and Cedar Park’s Motion for

21   Preliminary Injunction. Because the amendments add no new material facts, Cedar Park

     continues to lack standing, its proposed claims are not ripe, and in any event, under the doctrine
22
     of primary jurisdiction, the Court should allow the Insurance Commissioner to complete his
23
     rulemaking process. In addition, Cedar Park’s amendments fail to cure the key deficiency in its
24

     DEFENDANTS’ OPPOSITION TO                       1                 ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                          Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                                 (206) 464-7744
     NO. 3:19-cv-05181
                Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 2 of 8



 1
     legal claims—that there is no factual or legal basis to conclude that Substitute Senate Bill (SSB)
 2   6219 and RCW 48.43.065 will require it to pay for insurance coverage for services to which it
 3   objects.

 4          Cedar Park’s claims would fail even if the Court granted it leave to file the Second

     Amended Complaint. Accordingly, Cedar Park’s Motion to Amend should be denied.
 5
                                               II.   FACTS
 6
            Cedar Park moves to amend its Complaint to expressly incorporate into its theory of the
 7
     case its recognition of Washington’s statutory scheme for protecting conscience rights a
 8
     recognition it has gradually gained during the course of this case. Its new allegations describing
 9   RCW 48.43.065 do not change its claims for relief or its theory that Washington law
10   unconstitutionally requires it to pay for insurance coverage for services to which it objects. Its

11   Proposed Second Amended Complaint does not change the counts contained in its prior

     complaints.
12
            Cedar Park’s Proposed Second Amendment Complaint does five things:
13
                     1.     It expands the description of the general terms of RCW 48.43.065
14
            from one paragraph in the First Amended Complaint (Dkt. # 20 at ¶ 57) to three
15
            paragraphs, Dkt. # 42-1 at ¶¶ 59-61;
16                   2.     It describes the conscience-based exemptions in RCW 48.43.065

17          applicable to religious carriers, providers, and health care facilities, Dkt. # 42-1

18          at ¶¶ 62-64;

                     3.     It alleges that conscience-based exemptions for religious
19
            organizations and individuals are more limited because their insurance carriers
20
            must ensure that their objections do not result in the denial of coverage to their
21
            enrollees, Dkt. # 42-1 at ¶¶ 65-71;
22                   4.     It alleges in the body of its Complaint the theory stated in Count
23          II of the First Amended Complaint, that Washington law treats different religious

24          groups differently, Dkt. # 42-1 at ¶ 72; and

     DEFENDANTS’ OPPOSITION TO                       2                 ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                          Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                                 (206) 464-7744
     NO. 3:19-cv-05181
             Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 3 of 8



 1
                    5.      It adds a reference to RCW 48.43.065 to each of its counts.
 2          See, e.g., Dkt. # 42-1 at ¶¶ 107, 113 127-28, 130, 139, 143, 151, 156, 158, 162,
 3          166-68, 171.

 4          In addition, the proposed Second Amended Complaint corrects two factual errors in its

     earlier Complaints that were pointed out by the State of Washington: that Cedar Park’s current
 5
     health plan in fact covers what it terms “abortifacient” contraceptives; and its current health plan
 6
     expires on September 1, 2019 rather than August 1, 2019. Dkt. # 42-1 at ¶¶ 48, 87.
 7
            The above additions to the Complaint express what the parties already have addressed in
 8
     prior briefs. In Washington’s Motion to Dismiss, it pointed out that Cedar Park’s initial
 9   Complaint had missed RCW 48.43.065(3), which allows employers such as Cedar Park to refuse
10   to purchase coverage for services to which they have a religious objection. Dkt. # 25, passim.

11   Cedar Park was forced to address this subsection, and it argued in its Opposition that under this

     provision it still would be required to pay increased premiums for the services to which it
12
     objected, and the statute treated it differently from other religious objectors—the crux of the
13
     proposed amendments in the Second Amended Complaint. Dkt. # 28 at pp. 1, 4-8, 11, 16-17.
14
     Likewise, in its subsequently filed Motion for Preliminary Injunction, Cedar Park made the same
15
     arguments. See Dkt. # 29 at pp. 6, 8, 13-14, 20-21.
16          Washington’s Motion to Dismiss made four main arguments: (1) Cedar Park had not

17   suffered an injury in fact; (2) its claims were not ripe; (3) the Complaint should be dismissed

18   under the primary jurisdiction doctrine; and (4) Cedar Park failed to state a claim upon which

     relief could be granted. Dkt. # 25. Washington’s Reply particularly highlighted Cedar Park’s
19
     failure to allege facts necessary to establish standing, ripeness, and the merits of its claims:
20
            Cedar Park nowhere alleges that: (1) it attempted to purchase a new health care
21          plan or to renew its current plan in a way that excludes coverage of abortion or
            abortifacient contraceptives; (2) such a plan is unavailable because of SSB 6219;
22          (3) the Insurance Commissioner denied health plans that exclude coverage of
            abortion or contraceptives it views as “abortifacient” on religious grounds; (4) a
            carrier in the Washington market refused to sell them a plan consistent with their
23          religious objections; and (5) the Insurance Commissioner or Governor directed
            carriers to ignore or reject religious objections to services required by SSB 6219.
24

     DEFENDANTS’ OPPOSITION TO                         3                 ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                            Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                                   (206) 464-7744
     NO. 3:19-cv-05181
             Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 4 of 8



 1
     Dkt. # 32 at p. 2. The proposed Second Amended Complaint does not attempt to address these
 2   asserted deficiencies.
 3           In responding to Cedar Park’s assertion that RCW 48.43.065 will nonetheless require it

 4   to purchase coverage for services to which it objects, Washington pointed out that the statute

     and persuasive opinions from the Attorney General all explain that RCW 48.43.065 rebut the
 5
     interpretation that carriers must charge objectors for the services to which they object. Dkt. # 32
 6
     at pp. 2-6. Washington explained that insurance carriers have a panoply of options that would
 7
     avoid forcing religious objectors to pay “correspondingly higher premiums” for objected-to
 8
     services. Dkt. # 32 at p. 5 (citing Dkt. # 28 at p. 20). The proposed Second Amended Complaint
 9   does not add allegations differing from the arguments Cedar Park previously made in response
10   to these facts.

11           In response to Cedar Park’s equal protection claim, Washington argued that SSB 6219

     and RCW 48.43.065 distinguish between the functions entities have in the health insurance
12
     market—whether they are health care providers, insurers, or employers—and not between
13
     religious organizations. Dkt. # 35 at p. 16. The proposed Second Amended Complaint does not
14
     add to Cedar Park’s arguments in response to this point.
15
                                           III.   ARGUMENT
16   A.      Legal Standards

17           Under Fed. R. Civ. P. 15(a), “[a]fter a party has amended a pleading once as a matter of

18   course, it may only amend further after obtaining leave of the court, or by consent of the adverse

     party.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003);
19
     Dougherty v. City of Covina, 654 F.3d 892, 901 (9th Cir. 2011). “In the absence of any apparent
20
     or declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant,
21
     repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the
22   opposing party by virtue of allowance of the amendment, futility of amendment, etc.,” leave to
23   amend is freely given. Eminence Capital, 316 F.3d at 1052 (quoting Foman v. Davis, 371 U.S.

24   178, 182 (1962)).

     DEFENDANTS’ OPPOSITION TO                        4                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                          Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                                 (206) 464-7744
     NO. 3:19-cv-05181
             Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 5 of 8



 1
            Where, however, “amendment would not cure the deficiencies in the complaint,” leave
 2   to amend should be denied. Reddy v. Litton Indus., Inc., 912 F.2d 291, 297 (9th Cir. 1990). A
 3   “district court does not err in denying leave to amend where the amendment would be futile.”

 4   Missouri ex rel. Koster v. Harris, 847 F.3d 646, 655–56 (9th Cir. 2017) (quoting Thinket Ink

     Info Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004)). An amendment
 5
     is futile when “no set of facts can be proved under the amendment to the pleadings that would
 6
     constitute a valid and sufficient claim or defense.” Miller v. Rykoff–Sexton, Inc., 845 F.2d 209,
 7
     214 (9th Cir. 1988). In Missouri, for example, the plaintiffs sought to amend their complaint to
 8
     add allegations that they were harmed by the defendant’s conduct. The additional allegations,
 9   however, did not dispel the “contingent and uncertain nature” of their injury. Missouri ex rel.
10   Koster, 847 F.3d 656. Because the new allegations continued to be insufficient to support

11   standing, the Ninth Circuit affirmed the denial of the plaintiffs’ motion to amend. Id.

     B.     Leave to Amend Is Futile Because Cedar Park’s Claims Are Non-Justiciable
12
            Cedar Park’s proposed amendments fail to cure its fatal justiciability problems. None of
13
     the proposed additions show that Cedar Park has standing to bring its claims, that its claims are
14
     ripe, or that the primary jurisdiction doctrine should not apply. The proposed Second Amended
15
     Complaint does not add allegations that Cedar Park attempted to obtain the health plan it desires
16   but was prevented from doing so by SSB 6219 and RCW 48.43.065. It does not allege that its

17   desired plan is unavailable in the market, or that the Insurance Commissioner has refused to

18   approve the plan it desires because of SSB 6219. Nor does it claim that Cedar Park found the

     plan it seeks but nevertheless will be charged for services to which it objects.
19
            In addition, the proposed Second Amended Complaint does not allege that either the law
20
     or facts require an insurance carrier’s to pass on the costs of the objected-to services to the
21
     objecting employer as the only permissible method of complying with RCW 48.43.065. As
22   pointed out by Washington, there are other methods by which a carrier may comply with RCW
23   48.43.065. These include distributing the risk to other, non-objecting employers who purchased

24   the same large group plan; funding the services through third parties like related foundations or

     DEFENDANTS’ OPPOSITION TO                        5                 ATTORNEY GENERAL OF WASHINGTON
                                                                             800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                           Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                                  (206) 464-7744
     NO. 3:19-cv-05181
             Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 6 of 8



 1
     grant-funding sources; or distributing the risk to all employers who purchased the same large
 2   group plan so the overhead is a generally applicable cost. And in some cases, providing the
 3   services to enrollees for free could be more cost-effective because of the relatively higher costs

 4   of maternity and pediatric care. See Dkt. # 35 at pp. 12-13.

             Granting leave to file the Second Amended Complaint would be futile, because Cedar
 5
     Park still has suffered no injury in fact, its claims still are not ripe, and the primary jurisdiction
 6
     doctrine counsels in favor of first allowing the Insurance Commissioner to seek to harmonize
 7
     SSB 6219 with the religious exemption in RCW 48.43.065. Because the proposed Second
 8
     Amended Complaint would be subject to dismissal on these grounds, the Court should deny
 9   Cedar Park’s Motion to Amend.
10   C.      Leave to Amend is Futile Because Cedar Park’s Claims Fail as a Matter of Law

11           The Proposed Second Amended Complaint does not change the claims asserted by Cedar

     Park, and its proposed amendment is futile because those claims fail as a matter of law. The
12
     Second Amended Complaint simply rehashes the flawed legal arguments Cedar Park already
13
     made in its briefs.
14
             For example, turning to Cedar Park’s proposed free exercise claim, as previously pointed
15
     out by Washington, RCW 48.43.065 and SSB 6219 do not treat churches less favorably than
16   other religious institutions. To the extent they distinguish between religious health providers and

17   religious employers, it is because of their different roles in the health care market and not

18   anything connected to religion. For these reasons, Cedar Park’s proposed amended equal

     protection and establishment clause claims also fail. See Thornton v. City of St. Helens, 425 F.3d
19
     1158, 1167-68 (9th Cir. 2005) (“Evidence of different treatment of unlike groups does not
20
     support an equal protection claim.”). And since Cedar Park simply adds citations to RCW
21
     48.43.065 in its religious autonomy count, the analysis remains the same. Cedar Park’s proposed
22   Second Amended Complaint still fails to state a claim upon which relief could be granted, and
23   it would be futile for this Court to grant leave for Cedar Park to file it.

24

     DEFENDANTS’ OPPOSITION TO                          6                 ATTORNEY GENERAL OF WASHINGTON
                                                                               800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                             Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                                    (206) 464-7744
     NO. 3:19-cv-05181
            Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 7 of 8



 1
                                      IV.    CONCLUSION
 2          For the foregoing reasons, Cedar Park’s Motion for leave to file its Second Amended
 3   Complaint should be denied.

 4          DATED this 15th day of July, 2019.
                                                     ROBERT W. FERGUSON
 5                                                   Attorney General

 6
                                                     /s/ Paul M. Crisalli
 7                                                   JEFFREY T. SPRUNG, WSBA #23607
                                                     PAUL M. CRISALLI, WSBA #40681
 8                                                   MARTA DELEON, WSBA #35779
                                                     JOYCE A. ROPER, WSBA #11322
 9                                                   Assistant Attorneys General
                                                     Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     DEFENDANTS’ OPPOSITION TO                   7               ATTORNEY GENERAL OF WASHINGTON
                                                                      800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                    Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                           (206) 464-7744
     NO. 3:19-cv-05181
             Case 3:19-cv-05181-BHS Document 43 Filed 07/15/19 Page 8 of 8



 1
                                    DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to the following:

 5          Kristen K. Waggoner
            Kevin H. Theriot
            Elissa M. Graves
 6          Alliance Defending Freedom
            15100 N 90th Street
 7          Scottsdale, AZ 85260
            KWaggoner@adflegal.org
 8          KTheriot@adflegal.org
            EGraves@adflegal.org
            Attorneys for Plaintiff
 9
            David A. Cortman
10          Alliance Defending Freedom
            1000 Hurricane Shoals Rd. NE
11          Suite D-1100
            Lawrenceville, GA 30040
12          DCortman@adflegal.org
            Attorney for Plaintiff
13          DATED this 15th day of July, 2019, at Seattle, Washington.

14
                                                       /s/ Paul M. Crisalli
15                                                     PAUL M. CRISALLI, WSBA #40681
                                                       Assistant Attorney General
16

17

18

19

20

21

22

23

24

     DEFENDANTS’ OPPOSITION TO                     8                ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue. Suite 2000
     PLAINTIFF’S MOTION FOR LEAVE TO                                       Seattle, WA 98104-3188
     FILE SECOND AMENDED COMPLAINT                                              (206) 464-7744
     NO. 3:19-cv-05181
